      Case 6:17-cv-00045-RSB-BWC Document 62 Filed 04/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 XAVIER DANIELS,

                Plaintiff,                                 CIVIL ACTION NO.: 6:17-cv-45

        v.

 WARDEN MARTY ALLEN, et al., in their
 individual capacities,

                Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 61). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court GRANTS Defendants’ Motion to Dismiss, DISMISSES

without prejudice Plaintiff’s Complaint for failure to exhaust available administrative remedies,

DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal,

and DENIES Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 29th day of April, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
